EXHIBIT 10.1

WATSON PHARMACEUTICALS, INC.

KEY EMPLOYEE AGREEMENT

          This Key Employee Agreement (“Agreement”) is entered into as of August
15, 2002 (the “Effective Date”), by and between Charles Ebert, Ph.D.
(“Executive”) and Watson Pharmaceuticals, Inc. (the “Company”), a Nevada
corporation.

          Whereas, the Company and the Executive are parties to that certain
Watson Pharmaceuticals, Inc. Key Employee Agreement dated June 30, 1999, as
amended by that certain Amendment No. 1 to Watson Pharmaceuticals, Inc. Key
Employee Agreement dated November 15, 2000 (collectively the “Original
Agreement”); and

          Whereas, the Company and Executive wish to amend and restate the
Original Agreement in accordance with the terms of this Agreement; and

          Whereas, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and

          Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits, including the benefits provided under this Agreement;

          Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:

          1.         Employment by the Company.   Subject to terms set forth
herein, the Company agrees to employ Executive in the position of Senior Vice
President, Research & Development, and Executive hereby accepts employment
effective as of the Effective Date.  In this position, Executive shall perform
such duties as are assigned from time to time by the Chief Executive Officer
(“CEO”) of the Company or such other officer of the Company or one of its
subsidiaries that the CEO in his discretion may from time to time designate (the
“Designated Officer,” who shall hold the title of President, Chief Operating
Officer, or higher position of such entity), consistent with the Bylaws of the
Company and as may be required by the Company’s Board of Directors (the
“Board”).  During his employment with the Company, Executive will devote his
best efforts and substantially all of his business time and attention (except
for vacation periods as set forth herein and reasonable periods of illness or
other incapacity permitted by the Company’s general employment policies) to the
business of the Company.  Executive shall abide by the general employment
policies and procedures of the Company, except that wherever the terms of this
Agreement may differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.

          2.         Compensation.

                       2.1          Salary.   For services to be rendered
hereunder, Executive shall receive a base salary as set forth in Section 1 of
the Compensation and Severance Terms Schedule,

1.



--------------------------------------------------------------------------------


attached hereto as Exhibit A.  Executive will be considered annually for
increases in base salary in accordance with Company policy and subject to review
and approval by the CEO, Designated Officer, or the Compensation Committee of
the Board, as appropriate.

                       2.2          Bonus.  Executive shall be eligible to
participate in the Company’s bonus plan at the executive level throughout the
duration of Executive’s employment with the Company.  The Company shall have the
sole discretion to determine whether Executive is entitled to any such bonus and
to determine the amount of the bonus.  The amount of Executive’s bonus may be
determined in part based on Executive’s performance with respect to certain
goals established by the Company and attainment by the Company of its planned
financial objectives for the bonus period.  Notwithstanding the foregoing, no
bonus is guaranteed to Executive.  Any bonus is subject to the approval of the
CEO, Designated Officer, or the Compensation Committee of the Board, as
appropriate.  The Company retains the authority to review, grant, deny or revise
any bonus in its sole discretion.  To be eligible to receive a bonus, Executive
must remain in employment with the Company throughout the entire fiscal year or
as otherwise set forth in the applicable bonus plan.  The target level of such
bonus is set forth in Section 2 of Exhibit A attached hereto.

                       2.3          Stock Options.  In addition to any stock
options which the Company may have already granted to Executive prior to the
Effective Date, subject to approval of the Board or the Compensation Committee
of the Board, as appropriate, Executive will receive the stock option grants (if
any) set forth in Section 3 of Exhibit A, and such additional grants of stock
options as may from time to time be granted, pursuant to the terms and
conditions set forth in the applicable stock option agreement and plan
documents, copies of which will be made available upon Executive’s request.  For
the purposes of this Agreement, all stock options granted to Executive by the
Company prior to the Effective Date, granted hereunder, or granted in the future
shall be referred to hereinafter as the “Options.”

                       2.4          Paid Time Off.  Executive shall be eligible
to accrue paid time off (“PTO”) during the term of this Agreement, in accordance
with the Company’s standard policy regarding PTO and in an amount commensurate
with other employees at a level similar to that of the Executive.

                       2.5          Standard Company Benefits.  Executive shall
be entitled to all rights and benefits for which he is eligible under the terms
and conditions of the standard Company benefits plans (e.g., health and
disability insurance, 401(k) retirement plan, etc.) and other benefits and
incentives which may be in effect from time to time and provided by the Company
to employees at levels similar to the Executive.

          3.          Proprietary Information and Inventions.

                       Executive agrees to execute and abide by the Employee
Proprietary Information and Inventions Agreement attached hereto as Exhibit C
and made a part hereof by this reference.

          4.          Outside Activities.

                       4.1          Activities.  Except with the prior written
consent of the CEO or the Board, as appropriate, Executive will not during his
employment with the Company undertake or engage

2.



--------------------------------------------------------------------------------

in any other employment, occupation or business enterprise, other than ones in
which Executive is a passive investor.  Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of his duties hereunder. Executive will not during his
employment with the Company publicly disparage the Company or any of its
subsidiaries, or their respective past or present products, officers, directors,
employees or agents.

                       4.2          Investments and Interests. During his
employment by the Company, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse to or in conflict with the interest of the Company,
its business or prospects, financial or otherwise. By way of clarification,
nothing contained in this Agreement shall prevent Executive from holding, for
investment purposes only, no more than one percent (1%) of the capital stock of
any publicly traded company.

                       4.3           Non-Competition.  During his employment by
the Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
known by him to compete directly with the Company, anywhere in the world, in any
line of business engaged in (or planned to be engaged in) by the Company.

          5.          Other Agreements.

                       Executive represents and warrants that his employment by
the Company will not conflict with and will not be constrained by any prior
agreement or relationship with any third party.  Executive represents and
warrants that he will not disclose to the Company or use on behalf of the
Company any confidential information governed by any agreement with any third
party except in accordance with an agreement between the Company and any such
third party.  During Executive’s employment by the Company, Executive may use,
in the performance of his duties, all information generally known and used by
persons with training and experience comparable to his own and all information
which is common knowledge in the industry or otherwise legally in the public
domain.

          6.          Termination Of Employment.

                       6.1          At-Will Employment.  Executive’s
relationship with the Company is at-will.  The Company shall have the right to
terminate Executive’s employment with the Company at any time with or without
Cause and with or without notice.

                       6.2         Termination by Company for Cause.  If the
Company terminates Executive’s employment at any time for Cause, Executive’s
salary shall cease on the date of termination; and Executive will not be
entitled to severance pay, pay in lieu of notice or any other such compensation.

                                       (a)     Definition of “Cause.”  For
purposes of this Agreement, “Cause” shall mean (i) Executive’s conviction of any
felony; or, (ii) Executive’s gross misconduct, material violation of Company
policy, or material breach of Executive’s duties to the Company,

3.



--------------------------------------------------------------------------------


which Executive fails to correct within thirty (30) days after Executive is
given written notice by the CEO or the Board, as appropriate.

                       6.3         Termination by Company Without Cause.  If the
Company terminates Executive’s employment at any time without Cause, Executive
shall be entitled to severance benefits as set forth in Section 4.1 of the
Compensation and Severance Terms Schedule, attached hereto as Exhibit A. 

                       6.4         Executive’s Voluntary Resignation.  Executive
may terminate his employment with the Company at any time, with or without Good
Reason, and with or without notice.  In the event Executive voluntarily
terminates his employment other than for Good Reason, he will not be entitled to
severance pay, pay in lieu of notice or any other such compensation.

                       6.5         Executive’s Resignation for Good Reason. 
Executive may resign his employment for Good Reason so long as Executive tenders
his resignation to the Company within sixty (60) days after the occurrence of
the event which forms the basis for his termination for Good Reason.  If
Executive terminates his employment for Good Reason, Executive shall be eligible
for severance benefits as set forth in Section 4.2 of Exhibit A, attached
hereto.

                                       (a)     Definition of “Good Reason.”  For
purposes of this Agreement, “Good Reason” shall mean any one of the following
events which occurs on or after the Effective Date:  (i) any material reduction
of the Executive’s then existing annual base salary, except to the extent the
annual base salary of all other executive officers of the Company is similarly
reduced (provided such reduction does not exceed fifteen percent (15%) of
Executive’s then existing annual base salary); (ii) any material reduction in
the package of benefits and incentives, taken as a whole, provided to the
Executive (except that employee contributions may be raised to the extent of any
cost increases imposed by third parties) or any action by the Company which
would materially and adversely affect the Executive’s participation or reduce
the Executive’s benefits under any such plans, except to the extent that such
benefits and incentives of all other executive officers of the Company are
similarly reduced; (iii) any material diminution of the Executive’s duties and
responsibilities, taken as a whole, excluding for this purpose (A) a diminution
of duties and responsibilities that occurs as a consequence of a restructuring
of the Company’s business, or (B) an isolated, insubstantial or inadvertent
action not taken in bad faith which is remedied by the Company immediately after
notice thereof is given by the Executive; (iv) following a Change of Control,
any diminution of the Executive’s duties, responsibilities, authority, reporting
structure, titles or offices, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith which is remedied by
the Company immediately after notice thereof is given by the Executive; (v) any
material breach by the Company of its obligations under this Agreement; (vi) any
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; or (vii) any requirement that the Executive
relocate to a work site that would increase the Executive’s one-way commute
distance by more than thirty-five (35) miles from his then principal residence
to the Company’s facility in Salt Lake City, Utah, unless the Executive accepts
such relocation opportunity.

4.



--------------------------------------------------------------------------------


                       6.6         Termination for Death or Disability. 
Executive’s employment with the Company will be terminated in the event of
Executive’s death, or any illness, disability or other incapacity in such a
manner that Executive is physically rendered unable regularly to perform his
duties hereunder for a period in excess of one hundred eighty (180) consecutive
days or more than one hundred eighty (180) days in any consecutive twelve (12)
month period.  The determination regarding whether Executive is physically
unable regularly to perform his duties shall be made by the Board.  Executive’s
inability to be physically present on the Company’s premises shall not
constitute a presumption that Executive is unable to perform such duties.  In
the event that Executive’s employment with the Company is terminated for death
or disability as described in this Section 6.6, Executive or Executive’s heirs,
successors, and assigns shall not receive any compensation or benefits other
than payment of accrued salary and PTO and such other benefits as expressly
required in such event by applicable law or the terms of applicable benefit
plans.

                       6.7         Cessation.  If Executive violates any
provision of Section 8 of this Agreement or the Employee Proprietary Information
and Inventions Agreement and Executive fails to correct such violation within
ten (10) days after Executive is given written notice by the CEO or the Board,
as appropriate, then any severance payments or other benefits being provided to
Executive will cease immediately, and Executive will not be entitled to any
further compensation from the Company.

          7.          Change of Control.

                       7.1         Definition.  For purposes of this Agreement,
Change of Control means the occurrence of any of the following: 

                                      (a)     a sale of assets representing
fifty percent (50%) or more of the net book value and of the fair market value
of the Company’s consolidated assets (in a single transaction or in a series of
related transactions);

                                      (b)     a liquidation or dissolution of
the Company;

                                      (c)     a merger or consolidation
involving the Company or any subsidiary of the Company after the completion of
which: (i) in the case of a merger (other than a triangular merger) or a
consolidation involving the Company, the shareholders of the Company immediately
prior to the completion of such merger or consolidation beneficially own (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or comparable successor rules), directly or
indirectly, outstanding voting securities representing less than sixty percent
(60%) of the combined voting power of the surviving entity in such merger or
consolidation, and (ii) in the case of a triangular merger involving the Company
or a subsidiary of the Company, the shareholders of the Company immediately
prior to the completion of such merger beneficially own (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rules),
directly or indirectly, outstanding voting securities representing less than
sixty percent (60%) of the combined voting power of the surviving entity in such
merger and less than sixty percent (60%) of the combined voting power of the
parent of the surviving entity in such merger;

5.



--------------------------------------------------------------------------------


                                      (d)     an acquisition by any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act or any comparable successor provisions), other than any employee benefit
plan, or related trust, sponsored or maintained by the Company or an affiliate
of the Company and other than in a merger or consolidation of the type referred
to in clause “(c)” of this sentence, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rules)
of outstanding voting securities of the Company representing more than thirty
percent (30%) of the combined voting power of the Company (in a single
transaction or series of related transactions); or

                                      (e)     in the event that the individuals
who, as of the Effective Date, are members of the Board (the “Incumbent Board”),
cease for any reason to constitute at least fifty percent (50%) of the Board. 
(If the election, or nomination for election by the Company’s shareholders, of
any new member of the Board is approved by a vote of at least fifty percent
(50%) of the Incumbent Board, such new member of the Board shall be considered
as a member of the Incumbent Board.)

                       7.2         Termination After a Change of Control.  In
the event Executive’s employment with the Company is terminated without Cause,
or Executive resigns for Good Reason, within ninety (90) days prior to or
twenty-four (24) months following a Change of Control (a “Change of Control
Termination”), then Executive shall be eligible for severance benefits as set
forth in Section 4.3 of Exhibit A, attached hereto.

                       7.3         Parachute Payments.  In the event that it
shall be determined under this Section 7.3 that any payment or benefit to
Executive or for the benefit of Executive or on Executive’s behalf (whether paid
or payable or distributed or distributable) pursuant to the terms of this
Agreement or any other agreement, arrangement or plan with the Company or any
Affiliate (as defined below) (including, without limitation, the severance
benefits as set forth in Section 4.3 of Exhibit A, attached hereto)
(individually, a “Payment” and collectively, the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto (the “Excise Tax”),
then Executive shall be entitled to receive from the Company one or more
additional payments (individually, a “Gross-Up Payment” and collectively, the
“Gross-Up Payments”) in an aggregate amount such that the net amount of the
Payments and the Gross-Up Payments retained by Executive after the payment of
all Excise Taxes (and any interest and penalties imposed with respect to such
Excise Taxes) on the Payments and all federal, state and local income tax,
employment taxes and Excise Taxes (including any interest and penalties imposed
with respect to such taxes and Excise Taxes) on the Gross-Up Payments provided
for in this Section 7.3, and taking into account any lost or reduced tax
deductions on account of the Gross-Up Payments, shall be equal to the Payments. 
For purposes of this Section 7.3, an “Affiliate” shall mean any successor to all
or substantially all of the business and/or assets of the Company, any person
acquiring ownership or effective control of the Company or ownership of a
substantial portion of the assets of the Company’s assets, or any other person
whose relationship to the Company, such successor or such person acquiring
ownership or control is such as to require attribution between the parties under
Section 318(a) of the Code.

6.



--------------------------------------------------------------------------------


                                      (a)     All determinations required to be
made under this Section 7.3, including whether and when any Gross-Up Payment is
required and the amount of such Gross-Up Payment, and the assumptions to be
utilized in arriving at such determinations, shall be made by the Accountants
(as defined below), which shall provide Executive and the Company with detailed
supporting calculations with respect to such Gross-Up Payment within thirty (30)
days of the receipt of notice from Executive or the Company that Executive has
received or will receive a Payment.  For the purposes of this Section 7.3, the
“Accountants” shall mean the Company’s independent certified public accounting
firm serving immediately prior to the Change of Control (or other change in
ownership or effective control, or change in ownership of a substantial portion
of the assets, of a corporation, as defined in Section 280G of the Code) with
respect to which such determination is being made.  In the event that the
Accountants are also serving as the accountants, auditors or consultants for the
individual, entity or group effecting the Change of Control (or other change in
ownership or effective control, or change in ownership of a substantial portion
of the assets, of a corporation, as defined in Section 280G of the Code), the
Company shall appoint another nationally recognized independent certified public
accounting firm, reasonably acceptable to Executive, to make the determinations
required hereunder (which accounting firm shall then be referred to as the
“Accountants” hereunder).  All fees and expenses of the Accountants shall be
borne solely by the Company. 

                                      (b)     For the purposes of determining
whether any of the Payments will be subject to the Excise Tax and the amount of
such Excise Tax, such Payments will be treated as “parachute payments” within
the meaning of section 280G of the Code, and all “parachute payments” in excess
of the “base amount” (as defined under Section 280G(b)(3) of the Code) of
Executive shall be treated as subject to the Excise Tax, unless and except to
the extent that, in the opinion of the Accountants, such Payments (in whole or
in part) either do not constitute “parachute payments” or represent reasonable
compensation for services actually rendered (within the meaning of section
280G(b)(4) of the Code) in excess of the “base amount,” or such “parachute
payments” are otherwise not subject to such Excise Tax.

                                      (c)     For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
taxes at the highest applicable marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made and to pay any
applicable state and local income taxes at the highest applicable marginal rate
of taxation for the calendar year in which the Gross-Up Payment is to be made,
net of the maximum reduction in federal income taxes which could be obtained
from the deduction of such state or local taxes if paid in such year (determined
without regard to limitations on deductions based upon the amount of Executive’s
adjusted gross income); and to have otherwise allowable deductions for federal,
state and local income tax purposes at least equal to those disallowed because
of the inclusion of the Gross-Up Payment in Executive’s adjusted gross income.

                                      (d)     Any determination by the
Accountants shall be binding upon the Company and Executive.  As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accountants hereunder, it is possible that the
Gross-Up Payment made will have been an amount less than the Company should have
paid pursuant to this Section 7.3 (the “Underpayment”).  In the event that the
Company exhausts its

7.



--------------------------------------------------------------------------------


remedies pursuant to Section 7.3(f) and Executive is required to make a payment
of any Excise Tax, the Underpayment shall be promptly paid by the Company to or
for Executive’s benefit.

                                      (e)     Executive shall notify the Company
in writing of any claim by the Internal Revenue Service or other taxing
authority that, if successful, would require the payment by the Company of a
Gross-Up Payment.  Such notification shall be given as soon as practicable after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes, interest
and/or penalties with respect to such claim is due).  If the Company notifies
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, Executive shall:  (i) give the Company any
information reasonably requested by the Company relating to such claim; (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
engaging legal representation with respect to such claim by an attorney selected
by the Company and reasonably acceptable to Executive; (iii) cooperate with the
Company in good faith in order to effectively contest such claim; and (iv)
permit the Company to participate in any proceedings relating to such claims;
provided, however, that the Company shall bear and pay directly all costs and
expenses, including attorneys’ fees (including additional interest and
penalties) incurred in connection with such contest and shall indemnify
Executive for and hold Executive harmless from, on an after-tax basis, any
Excise Tax or income, employment or other taxes (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of all related costs and expenses.

                                      (f)     Without limiting the foregoing
provisions of this Section 7.3, the Company shall control all proceedings taken
in connection with such contest and, at the Company’s sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the Internal Revenue Service or other taxing authority in respect of such
claim and may, at the Company’s sole option, either direct Executive to pay the
amount claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify Executive for and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income, employment or
other taxes (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes, interest and penalties for the taxable year of
Executive with respect to which such contested amount is claimed to be due shall
be limited solely to such contested amount.  Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

8.



--------------------------------------------------------------------------------


                                      (g)     The Gross-Up Payments provided for
in this Section 7.3 shall be paid to Executive not later than the date upon
which the severance benefits payable to Executive under Section 4.3 of Exhibit
A, attached hereto, are due; provided, however, that if the amounts of such
Gross-Up Payments cannot be finally determined by the Accountants on or before
such day, the Company shall pay to Executive on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such Gross-Up
Payments and shall pay the remainder of such Gross-Up Payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) not later
than 30 days after the amount thereof can be determined by the Accountants.  In
the event that the amount of the estimated payments exceeds the amount
subsequently determined by the Accountants to have been due to the Executive,
such excess shall constitute a loan by the Company to Executive, payable not
later than 30 days after such determination and demand by the Company (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code).

          8.          Nonsolicitation.  While employed by the Company, and for
one (1) year following the termination of Executive’s employment with the
Company, Executive agrees not to solicit, attempt to solicit, induce, or
otherwise cause any employee or independent contractor of the Company to
terminate his or her employment or contractual relationship in order to become
an employee or independent contractor to or for Executive or any other person or
entity.

          9.          Release.  In exchange for the severance compensation and
benefits provided under this Agreement to which Executive would not otherwise be
entitled, Executive shall enter into and execute a release substantially in the
form attached hereto as Exhibit B (the “Release”) upon Executive’s termination
of employment.  Unless the Release is executed by Executive and delivered to the
Company within twenty-one (21) days (forty-five (45) days in the event of a
group termination) after the termination of Executive’s employment with the
Company, Executive shall not receive any severance benefits provided under this
Agreement, acceleration, if any, of Executive’s Options as provided in this
Agreement shall not apply and Executive’s Options in such event may be exercised
following the date of Executive’s termination only to the extent provided under
their original terms in accordance with the applicable stock option plan and
option agreements.

          10.       General Provisions.

                      10.1          Notices.  Any notices provided hereunder
must be in writing and shall be deemed effective upon personal delivery
(including, personal delivery by facsimile transmission) or the third day after
mailing by first class mail, to the Company at its primary office location and
to Executive at his address as listed on the Company payroll (which address may
be changed by written notice).

                      10.2          Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid or unenforceable
provision shall be

9.



--------------------------------------------------------------------------------


reformed, construed and enforced in such jurisdiction so as to render it valid
and enforceable consistent with the intent of the parties insofar as possible.

                      10.3          Waiver.  If either party should waive any
breach of any provisions of this Agreement, he or it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

                      10.4          Entire Agreement.  This Agreement, together
with the Employee Proprietary Information and Inventions Agreement, constitute
the final, complete, and exclusive embodiment of the entire agreement between
Executive and the Company regarding the subject matter hereof and supersede any
prior agreement, promise, representation, or statement, written or otherwise,
between Executive and the Company with regard to this subject matter. This
Agreement is entered into without reliance on any promise, representation,
statement or agreement other than those expressly contained or incorporated
herein, and it cannot be modified or amended except in a writing signed by
Executive and a duly authorized officer of the Company.

                      10.5          Counterparts.  This Agreement may be
executed in separate counterparts, any one of which need not contain signatures
of more than one party, but all of which taken together will constitute one and
the same Agreement.

                      10.6          Headings.  The headings of the sections
hereof are inserted for convenience only and shall not be deemed to constitute a
part hereof nor to affect the meaning thereof.

                      10.7          Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

                      10.8          Attorneys’ Fees.  If either party hereto
brings any action to enforce his or its rights hereunder, the prevailing party
in any such action shall be entitled to recover his or its reasonable attorneys’
fees and costs incurred in connection with such action.

                      10.9          Arbitration.  To provide a mechanism for
rapid and economical dispute resolution, Executive and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to this Agreement (including the Release) or its enforcement,
performance, breach, or interpretation, will be resolved, to the fullest extent
permitted by law, by final, binding, and confidential arbitration held in Orange
County, California and conducted by Judicial Arbitration & Mediation
Services/Endispute (“JAMS”), under its then-existing Rules and Procedures. 
Nothing in this Section 10.9 or in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

10.



--------------------------------------------------------------------------------


                      10.10        Remedies.  Executive’s duties under Section 8
and the Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment with the Company.  Executive acknowledges
that a remedy at law for any breach or threatened breach by Executive of the
provisions of these sections and the Employee Proprietary Information and
Inventions Agreement would be inadequate, and that such a breach would cause
irreparable harm to the Company; and Executive therefore agrees that the Company
shall be entitled to injunctive relief in case of any such breach or threatened
breach.

                      10.11        Governing Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California as applied to contracts made and to be
performed entirely within California.

          In Witness Whereof, the parties have executed this Agreement effective
as of the Effective Date above written.

WATSON PHARMACEUTICALS, INC.

By:    /s/ ALLEN CHAO 

 

--------------------------------------------------------------------------------

 

 

Name: Allen Chao

 

Title: Chief Executive Officer

  

 

 

Executive:

 

 

 

 /s/ CHARLES EBERT

 

--------------------------------------------------------------------------------

 

Name: Charles Ebert, Ph.D.

11.



--------------------------------------------------------------------------------


Exhibit A

COMPENSATION AND SEVERANCE TERMS SCHEDULE

1.         BASE SALARY

            For services to be rendered under this Agreement, Executive shall
receive an initial base salary at an annualized rate of $350,000, payable in
accordance with the Company’s standard payroll practices, and subject to
increases as set forth in the Agreement.

2.         BONUS

            Executive’s annual bonus, if granted, shall be at a target level of
30% of the Executive’s then current base salary.

3.         STOCK OPTIONS

            As of the Effective Date, Executive has outstanding option(s) to
purchase the number of shares of Company common stock as indicated on Attachment
A to this Exhibit A.

4.         SEVERANCE BENEFITS

            4.1    Termination By Company without Cause.  If the Company
terminates Executive’s employment at any time without Cause, the Company shall
provide to Executive, within thirty (30) days after the Effective Date of the
Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release), as the only severance compensation and benefits all of the following:

                     (a)     A lump sum severance payment, subject to standard
withholdings or deductions, in an amount equal to the sum of: (i) twenty-four
(24) months of Executive’s then base salary; (ii) two times Executive’s target
bonus to be earned for the year in which termination occurs or two times the
bonus amount paid to the Executive in the prior year, whichever is greater; and
(iii) Executive’s prorated bonus (based on Executive’s target bonus amount) for
the year in which the termination occurs.

                     (b)     Continued group health insurance benefits (e.g.,
medical, dental, vision, etc.) for Executive and Executive’s eligible dependents
for a period of up to eighteen (18) months under COBRA, and if Executive is not
covered under the Company’s group health insurance plan at the end of eighteen
(18) months, the Company shall use its best efforts to provide Executive and
Executive’s eligible dependents with comparable health insurance coverage for an
additional period of up six (6) months, but the Company shall not be obligated
to pay more than one hundred fifty percent (150%) of the cost of COBRA coverage
for such comparable coverage; provided, however, that in any event the Company’s
obligation to provide any health benefits pursuant to this sentence ends when
Executive becomes eligible for health insurance with a new

1.



--------------------------------------------------------------------------------


employer (and Executive agrees to promptly notify the Company in writing of any
such event of eligibility).

                     (c)     Outplacement services for one year with a
nationally recognized service selected by the Company.

          4.2     Executive’s Resignation for Good Reason.  If Executive
terminates his employment with the Company for Good Reason, the Company shall
provide to Executive, within thirty (30) days after the Effective Date of the
Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release), as the only severance compensation and benefits, the same severance
compensation and benefits provided in Section 4.1 hereof.

          4.3     Change of Control Termination.  In the event of a Change of
Control Termination, the Company shall provide to Executive, within thirty (30)
days after the Effective Date of the Release attached hereto as Exhibit B (as
“Effective Date” is defined in the Release), as the only severance compensation
and benefits, (a) the same severance compensation and benefits provided in
Section 4.1 hereof and, (b) any unvested Options held by Executive shall have
their vesting accelerated in full so as to become one hundred percent (100%)
vested and immediately exercisable in full as of the date of such termination.

5.       Relocation.

Executive shall relocate his principal residence within the six months following
the Effective Date to a location in the Salt Lake City, Utah metropolitan area,
and thereafter shall report to the Company’s facility in Salt Lake City, Utah as
his principal place of business.  Executive shall be eligible to receive such
relocation assistance as offered generally by the Company to its executives
pursuant to the Company’s then existing policies as of the Effective Date;
provided however, that should Executive’s employment with the Company terminate
(other than by the Company without cause) within two (2) years of the Effective
Date, Executive will reimburse the Company for such relocation expenses incurred
by the Company.  Concurrently with the execution of this Agreement, Executive
agrees to execute a Relocation Reimbursement Agreement in a form acceptable to
the Company.

2.



--------------------------------------------------------------------------------


Exhibit B

RELEASE AGREEMENT

I understand that my position with Watson Pharmaceuticals, Inc. (the “Company”)
terminated effective _______________ (the “Separation Date”).  The Company has
agreed that if I choose to sign this Release, the Company will, within thirty
(30) days after the Effective Date of this Release,  pay me certain severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Key Employee Agreement (the “Agreement”) entered into as of
______________, 2002, between myself and the Company, and any agreements
incorporated therein by reference.  I understand that I am not entitled to such
severance benefits unless I sign this Release.  I further understand that,
regardless of whether I sign this Release, the Company will pay me all of my
accrued salary and paid time off through the Separation Date, to which I am
entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates (“Releasees”)
from any and all claims, liabilities, demands, causes of action, attorneys’
fees, damages, or obligations of every kind and nature, whether they are now
known or unknown, arising at any time prior to the date I sign this Release. 
This general release includes, but is not limited to:  all federal and state
statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, harassment, defamation, fraud, wages or benefits,
or claims for any form of equity or compensation.  Notwithstanding the release
in the preceding sentence, I am not releasing any right of indemnification I may
have for any liabilities and costs of defense (including without limitation
reasonable attorneys’ fees) arising from my actions within the course and scope
of my employment with the Company.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days (forty-five (45) days in
the event of a group termination) within which to consider this Release
(although I may choose to voluntarily execute this Release earlier); (d) I have
seven (7) days following the execution of this release to revoke the Release;
and (e) this Release will not be effective until the eighth day after this
Release has been signed both by me and by the Company (“Effective Date”).

I acknowledge that I remain bound by the Invention Assignment and Confidential
Nondisclosure Agreement which I signed in connection with my employment
(“Invention Agreement”) and that the provisions of the Invention Agreement shall
remain in full force and effect. In accordance with my existing and continuing
obligations under the Invention Agreement, I have returned to the Company all
materials required to be returned pursuant to the Invention Agreement, as well
as any other Company property in my possession.  In consideration for the
severance benefits I am receiving hereunder, I agree that I will reasonably
cooperate with the Company for ninety (90) days after the Separation Date to
assure the smooth transition of pending matters and to answer questions which
may arise from



--------------------------------------------------------------------------------


time to time regarding my former duties and responsibilities.  Effective as of
the Separation Date, I resign any and all offices and directorships with the
Company and any of its affiliates, and will execute all documents reasonably
requested by the Company or its affiliates to effectuate such resignations. 
Further, I agree that I will not hereafter disparage the Company or any of the
Releasees, either orally or in writing, to any person or entity.  The Company
agrees that its officers and directors will not disparage me, either orally or
in writing, to any person or entity.

Agreed:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

[Employee]

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

WATSON PHARMACEUTICALS, INC.

 

 

 

2.



--------------------------------------------------------------------------------


Exhibit C

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT